Citation Nr: 0735465	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether it was appropriate to reduce the rating for post-
operative residuals of a gunshot wound (GSW) to the abdomen 
with multiple incision hernia repairs from 40 to 20 percent 
effective June 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from October 1972 to January 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2007 brief, the veteran's representative alleged 
entitlement to service connection for injuries to Muscle 
Groups XVII and XIX from the GSW.  The RO has not adjudicated 
this additional claim, much less denied it and the veteran 
timely appealed the decision to the Board.  It is not 
inextricably intertwined with the claim currently on appeal 
- concerning the propriety of the reduction in rating for 
other disability from the GSW, so the Board does not have 
jurisdiction to consider this additional issue.  38 C.F.R. 
§ 20.200 (2007); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  It therefore is referred to the RO for development 
and adjudication.


FINDINGS OF FACT

1.  In the March 2004 decision at issue, the RO reduced the 
rating for the veteran's abdominal condition from 40 to 20 
percent prospectively effective as of June 1, 2004.  The 40 
percent rating had not been in effect for at least 5 years 
since there were several occasions when he had higher - 
albeit only temporary 100 percent ratings to compensate him 
while he convalesced from surgeries.

2.  At the time of the March 2004 decision reducing the 
rating, there was the report of a VA examination of record 
showing improvement in the veteran's disability.




CONCLUSION OF LAW

The requirements were met for reduction of the veteran's 
disability rating for his abdominal condition from 40 to 20 
percent effective June 1, 2004.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.114, 
Diagnostic Code (DC) 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  While that letter did not directly address 
the issue of whether it would be appropriate to reduce the 
rating for his abdominal condition, a subsequent September 
2003 letter did provide this additional information - 
informing him that he could submit medical or other evidence 
to show his rating should not be reduced.  
See 38 C.F.R. § 3.105(e) (indicating he must be apprised of 
the proposed reduction and given 60 days to submit refuting 
evidence in response and be heard on the matter, including at 
a hearing).  That September 2003 letter also indicated he 
could have a hearing.  Thus, the Board finds that the RO has 
provided all procedural due process and other notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Note also the RO issued that VCAA notice (both the January 
2002 and more recent September 2003 letters) before the final 
rating action in March 2004 implementing the reduction 
prospectively effective as of June 1, 2004.  So the RO 
complied with the preferred sequence of events in terms of 
providing proper notice before adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession pertaining to the claim.  Id. at 120-21.  
However, the Board is satisfied that the January 2002 VCAA 
notice and the additional notice in September 2003 
specifically concerning all that is involved in a rating 
reduction for all intents and purposes informed him of the 
need to give VA any evidence pertaining to his claim, such 
that he was not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless ultimately determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error was harmless, as the Board has 
done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, including his 
request for a hearing, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.

The Board also sees the veteran was not informed of the 
downstream effective date element of his claim, in the event 
his prior rating is reinstated.  Since, however, his claim 
for restoration of his prior rating is being denied, no other 
effective date will be assigned, so there in turn can be no 
possibility of any prejudice to him because the effective 
date is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
examinations - including the one used to determine whether 
his rating should be reduced.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Whether the Reduction in Rating for the Abdominal Condition 
was Warranted

As already alluded to, a reduction in or discontinuance of 
compensation requires a proposed action with a recitation of 
all material facts and reasons for the reduction, notice to 
the veteran of that proposed action, and an opportunity for 
him to present additional evidence - including at a hearing.  
38 C.F.R. § 3.105(e).  If no additional evidence is received 
within the prescribed time period, 60 days, the proposed 
action may be accomplished.  Id.

For the reasons already mentioned, the Board finds the RO 
satisfied these procedural due process requirements.  
Specifically, in September 2003, the RO proposed a reduction 
in the rating for the veteran's abdominal condition from 40 
to 20 percent.  He was contacted at his address of record and 
given 60 days to present additional evidence showing the 
reduction was unwarranted.  He was also given the opportunity 
for a hearing.  He did not submit any additional evidence 
during the ensuing 60 days, but he requested a hearing, and 
the RO scheduled one.  However, he failed to report for it.  
The reduction was finalized in March 2004, prospectively 
effective as of June 1, 20004.  In response, he filed a 
timely notice of disagreement (NOD) in November 2004, and 
this appeal ensued.  Thus, the RO carried out the reduction 
in accordance with the procedural requirements of 38 C.F.R. 
§ 3.105(e).  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, supra.  

When reduced, the veteran's prior 40 percent rating had not 
been in effect for at least five years, as he had several 
months during the interim of temporary total (i.e., 100 
percent) ratings between May 1999 and June 2004.  As a 
result, 38 C.F.R. §§ 3.344(a) and (b) do not apply.  A 
reexamination showing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  

Records show the veteran had a full and complete VA digestive 
conditions' examination in July 2003, prior to reducing his 
rating.  That said, it is worth pointing out that a rating 
reduction case focuses on the propriety of the reduction, and 
is not the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).



During that July 2003 VA digestive conditions' examination, 
the veteran reported having a total of 51 surgeries on his 
abdomen since sustaining the GSW in service.  His most recent 
surgery was in March 2003.  He reported experiencing constant 
abdominal pain that he said was worse in the morning and 
while walking.  He stated that lifting more than 3 to 5 
pounds increased his pain.  He reported having 7 to 10 bowel 
movements a day, and that he had fecal incontinence requiring 
that he wear two pairs of underwear.

In addition to his abdominal disability, the veteran had 
coronary artery disease, bipolar disorder, alcohol 
dependence, and gastroesophogeal reflux disease (GERD).  On 
objective physical examination, his abdomen had well-healed 
midline scars.  His abdomen was tender to mild palpation; he 
grimaced when it contracted.  The examiner felt sutures under 
the veteran's skin from the recent surgery, but no defect was 
felt and no hernia was noticed with increased adnominal 
pressure.  The veteran's bowel sounds were normal and there 
was no organomegaly.

The results of that examination support the reduction of the 
veteran's disability rating from 40 to 20 percent under the 
applicable DC 7339, effective June 1, 2004.

According to DC 7339, a 40 percent rating is warranted when 
there is a large hernia that is not well supported by a belt 
under ordinary conditions.  A 20 percent rating is warranted 
when the hernia is small and not well supported by a belt 
under ordinary conditions, or for a healed ventral hernia or 
post-operative wounds with weakening of the abdominal wall 
and indication for a supporting belt.  38 C.F.R. § 4.114, DC 
7339.  

The apparent primary basis for reducing the veteran's rating 
was the comment by the July 2003 examiner that there was no 
hernia detected.  The veteran's condition was post-operative, 
having just recently undergone additional hernia surgery only 
a few months prior to that evaluation - in March 2003.  Even 
if he arguably had some remnants of a hernia following that 
recent procedure, there clearly was no evidence during his 
July 2003 VA examination of a large hernia required to 
maintain his 40 percent rating, as opposed to a small hernia 
contemplated by a lesser 20 percent rating.  There also, 
unfortunately, was no other evidence of record at the time of 
the March 2004 rating decision showing he had a large hernia 
or that his disability required using a supporting belt 
(truss).  So as his disability no longer meets the 40-percent 
criteria, his claim for restoration of that rating must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

A couple of final points also worth mentioning, this 
decision, though unfavorable and admittedly seemingly harsh, 
is not in any way meant to discredit or discount the 
seriousness of the veteran's abdominal disability.  Indeed, a 
GSW of any sort will in all likelihood have some life-long 
residual complications - including in this particular 
instance the need to repeatedly have surgery to repair 
recurring hernias.  But keep in mind that virtually every 
time the veteran has needed this surgery, and time to 
convalesce after it, VA has increased his rating - albeit 
only temporarily, to the highest possible level of 100 
percent.  See 38 C.F.R. § 4.30 ("paragraph 30").  So the 
resulting functional and other impairment he experiences is 
contemplated by those separate ratings.  And if, or when, he 
ever reaches the minimum five-year threshold for a rating at 
a certain level, as defined by 38 C.F.R. §§ 3.344, it will be 
considerably easier to maintain a rating at that respective 
level because more is required to show actual improvement in 
his condition to reduce his rating.  Also recognize that his 
representative recently filed an additional claim in the 
May 2007 brief to have additional muscle injury from the GSW 
service connected, meaning that if in the future this claim 
is granted there will be still additional compensation for 
that.  Until then, however, the RO's decision in question 
stands.

ORDER

The claim for restoration of the prior 40 percent rating for 
the abdominal disability as of June 1, 2004, is denied.  

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


